DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted August 16, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on September 9, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are currently pending. 

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in view of the new grounds of rejection set forth below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2, respectively, of U.S. Patent No. 10,225,116. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 3, and all dependent thereon, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “second field included in the header” is not adequately described in the specification.1

Claim Rejections - 35 USC § 102 & 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2010/0278111 (hereinafter “Kashima”).

Regarding claims 1 and 3: Kashima discloses a transmitting method of a transmitter, the method comprising: 
generating a packet comprising a header and a payload; and transmitting a signal which is generated based on the packet (See, e.g., figures 3C, 6C, and/or 6D),
wherein the header comprises a first field (See, e.g. [0045]-[0046]; note special value F, which is within length field L), 
wherein the first field comprises a value indicating that a length of a second field included in the header is 1 byte (See, e.g., figures 3C, 6C, and/or 6D; also [0045]-[0047]; the first field, i.e. special value F with the length field L, indicates that the second field, i.e. length field L, is 1 byte),
wherein the second field comprises length information indicating a length of padding wherein the length of padding is represented by a byte unit, wherein the length of padding is 1 or more bytes (See, e.g., figures 3C, 6C, and/or 6D; also [0045]-[0047]; the length field L indicates a length of padding in bytes), 
 wherein in case that the first field comprises the value and the length of padding is 1 byte, the second field comprises the length information indicating a value 1, and is used as padding of 1 byte (See, e.g., [0045]-[0047]; note indication of a short L field),
wherein in case that the first field comprises the value and the length of padding is greater than 1 byte, the second field comprises the length information indicating a value greater than 1, a third field comprises padding and a total padding in the packet comprises the second field and the padding included in the third field (See, e.g., [0045]-[0047]; note indication of a long L field and corresponding value greater than 1; note also that a third field, i.e. a normal padding, is found at the end of the MAC PDU), and 
wherein the packet based on which the signal is transmitted comprises the padding of which the length is 1 byte or greater than 1 byte (See, e.g., [0045]-[0047]; note the dummy padding and/or normal padding within the packet).
The rationale set forth above regarding the method of claim 1 is applicable to the method of claim 3.

13.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima, in view of the non-patent literature document titled “Frame Structure Channel Coding and Modulation for a Second Generation Digital Terrestrial Television Broadcasting System” (hereinafter “DVB”).

Regarding claims 2 and 4: Kashima substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein an input system synchronizer (ISSY) field is added to the packet, and wherein the generating the packet further comprises adding an ISSY indicator field indicating whether the ISSY field is present in the header. However, this feature is taught by DVB (See, e.g., p. 20 and 118; note ISSYI.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of DVB, such as the indication functionality, within the system of Kashima, in order to process an ISSY field.
The rationale set forth above regarding the method of claim 2 is applicable to the method of claim 4.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant and Examiner discussed this point. See summary for interview held October 12, 2022.